           Case 1:19-cv-09555-VSB Document 22 Filed 03/27/20 Page 1 of 1




Erik M. Bashian, Esq.
T: (516) 279-1554
F: (516) 213-0339
eb@bashpaplaw.com
                                                                                      3/30/2020
*Admitted to Practice in New York and New Jersey
                                                                                  VIA CM/ECF



                                                                          March 27, 2020

United States District Judge Vernon S. Broderick
United States District Court
Southern District of New York
40 Foley Square, Room 415
New York, New York 10007

        Re:       Deleston v. Shannon’s Green Door, Inc. et al., Case No.: 1:19-cv-9555-VSB

Dear District Judge Broderick:

       This office represents the Plaintiff Jermaine Deleston (“Plaintiff”) in connection with the
above-referenced action. I write in connection with this Court’s Order, dated February 28, 2020,
which extended Plaintiff’s time to move for a default judgment until March 27, 2020. (D.E. 21). We
write to respectfully request an extension of time to file a default judgment as to defendant
Shannon’s Green Door, Inc. for thirty (30) days due to our office (as well as the subject business)
being currently closed due to COVID-19. This is our third request for an extension of time, and our
request will not prejudice any of the parties or affect any other scheduled dates since defendant
Shannon’s Green Door, Inc. has not yet appeared in this action and Plaintiff and counsel for
defendant Cats West 57 Street, LLC have engaged in some settlement discussions.

        We thank the Court for your time and consideration in this matter.

                                                                 Respectfully submitted,

                                                                 BASHIAN & PAPANTONIOU, P.C.

                                                                 /s/ Erik M. Bashian
                                                                 ________________________
                                                                 Erik M. Bashian, Esq.

cc:     Emily R. Pankow, Esq. (via CM/ECF)




   500 OLD COUNTRY ROAD, SUITE 302, GARDEN CITY, NEW YORK 11530 T: (516) 279-1555 F: (516) 213-0339 WWW.BASHPAPLAW.COM
